

EMPLOYMENT AGREEMENT


BETWEEN


MAM SOFTWARE GROUP, INC.


And


CHARLES TRAPP
(Executive)


THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 1, 2010 (the
“Effective Date”) is entered into by and between MAM Software Group, Inc., a
Delaware corporation (the “Company”), and Charles Trapp, an individual with a
physical address at 1158 Staffler Road, Bridgewater, NJ, 08807, USA (the
“Executive”) (collectively, the “Parties,” individually, a “Party”).
 
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company (the “Board”) has requested and
the Executive has agreed to provide services to the Company as Executive Vice
President and Chief Financial Officer in order to continue his efforts on behalf
of the Company; and
 
WHEREAS, the Board has determined that it is in the best interest of the
Company, its affiliates, and its stockholders to assure that the Company will
have the continued dedication of the Executive, notwithstanding the possibility,
threat, or occurrence of a Change of Control (as defined Article Six herein);
and
 
WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to indemnify the Executive for claims for damages
arising out of or relating to the performance of such services to the Company in
accordance with the terms and conditions set forth in this Agreement and
pursuant to Delaware law; and
 
WHEREAS, as an inducement to serve and in consideration for such services, the
Company has agreed to indemnify the Executive for claims for damages arising out
of or relating to the performance of such services to the Company in accordance
with the terms and conditions set forth in a separate agreement, which
indemnification agreement is attached as an exhibit hereto and is incorporated
herein by reference; and
 
WHEREAS, in order to accomplish these objectives and establish the rights,
duties and obligations of the Parties, which shall be generally stated herein
and which may be more fully stated in other agreements between the Parties,
including equity-based agreements, indemnity agreements, and other employment or
incentive related agreements as the Company or the Board may adopt from time to
time, the Board has caused the Company to enter into this Agreement;

 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Parties, intending to be legally bound, hereby
agree as follows:
 
ARTICLE ONE

 
DEFINITIONS
 
1.           Definitions.  As used in this Agreement:
 
1.1           The term “Accrued Obligations,” when used in the case of the
Executive’s death or disability shall mean the sum of (1) that portion of the
Executive’s Base Salary that was not previously paid to the Executive from the
last payment date through the Date of Termination and (2) any Severance Benefit
due.
 
1.2           The term “Automatic Extension” shall have the meaning set forth in
Section 2.2 herein.
 
1.3           The term “Base Salary” shall have the meaning set forth in Section
3.1 herein.
 
1.4           The term “Board” shall have the meaning set forth in the recitals.
 
1.5           The term “Cause” shall have the meaning set forth in Section 4.3
herein.
 
1.6           The term “Change of Control” means the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then outstanding Common Shares the Company (the “Outstanding Shares”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”); provided, however, that for purposes of this Subsection 7.3 the
following acquisitions shall not constitute a Change of Control: (x) a
Company-sponsored recapitalization that is approved by the individuals who, as
of the date of this Agreement, constitute the Company’s Board (the “Incumbent
Board”); (y) a capital raise initiated by the Company where a majority of the
Incumbent Board remains until the next annual shareholders’ meeting after the
closing date of the raise; and (z) an acquisition of another company or asset(s)
initiated by the Company and where the Company’s shareholders immediately after
the transaction own at least 51% of the equity of the combined concern.
 
1.7           The term “Common Stock” shall mean the Common Stock, par value
$0.0001, of the Company.
 
1.8           The term “Compensation Committee” shall mean the Compensation
Committee of the Company.

 
 

--------------------------------------------------------------------------------

 

1.9           The term “Company Group” shall mean the Company and any other
corporation or trade or business required to be aggregated with the Company
which constitutes a single Company under Code Section 414(b) or Code Section
414(c) with the Company, except that in applying Code Section 1563(a)(1), (2),
and (3), the language “at least 50 percent” is used instead of “at least
80 percent.”
 
1.10           The term “Corporate Documents” shall mean the Company’s
Certificate of Incorporation, as amended and/or its Bylaws, as amended.
 
1.11           The term “Effective Date” shall have the meaning set forth in the
preamble.
 
1.12           The term “Good Reason” shall have the meaning set forth in
Section 4.3(c) herein.
 
1.13           The term “Initial Term” shall have the meaning set forth in
Section 2.2 herein.
 
1.14           The term “Separation from Service” shall mean the Executive’s
termination of employment with the Company Group for any reason which
constitutes a “separation from service” under Code Section 409A. Notwithstanding
the foregoing, the Executive’s employment relationship with the Company Group is
considered to remain intact while the individual is on military leave, sick
leave or other bona fide leave of absence if there is a reasonable expectation
that the Executive will return to perform services for the Company Group and the
period of such leave does not exceed six months, or if longer, so long as the
Executive retains a right to reemployment with the Company under applicable law
or contract. Solely for purposes of determining whether a Separation from
Service has occurred, the Company will determine whether the Executive has
terminated employment with the Company Group based on whether it is reasonably
anticipated by the Company and the Executive that the Executive will permanently
cease providing services to the Company Group, whether as an employee or
independent contractor, or that the services to be performed by the Executive,
whether as an employee or independent contractor, will permanently decrease to
no more than 20% of the average level of bona fide services performed, whether
as an employee or independent contractor, over the immediately preceding
36-month period or such shorter period during which the Executive was performing
services for the Company Group. If a leave of absence occurs during such
36-month or shorter period which is not considered a Separation from Service,
unpaid leaves of absence shall be disregarded and the level of services provided
during any paid leave of absence shall be presumed to be the level of services
required to receive the compensation paid with respect to such leave of absence.
 
1.15           The term “Severance Benefit” shall have the meaning set forth in
Section 4.6(b)(i) herein.  The term may also be referred to as a “Severance
Amount.”
 
1.16           The term “Without Cause” shall have the meaning set forth in
Section 4.3(b) herein.
 
1.17           The term “Without Good Reason” shall have the meaning set forth
in Section 4.3 herein.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE TWO
 
POSITION & DUTIES
 
2.           Employment.
 
2.1           Title.  The Executive shall serve as the Executive Vice President
and Chief Financial Officer of the Company and agrees to perform services for
the Company and such other affiliates of the Company, as described in Section
2.3 herein.
 
2.2           Term.  The Executive’s employment shall be for an initial term of
three (3) year (“Initial Term”), commencing on the Effective Date. The
Executive’s employment shall be automatically extended on the day after the
third year anniversary of the Effective Date (“Automatic Extension”), and on
each anniversary date thereof, for additional one (1) year periods unless, with
respect to any such Automatic Extension, Executive’s employment is terminated by
either party.
 
2.3           Duties and Responsibilities. The Executive shall report to the
Board and in his capacity as an officer of the Company shall perform such duties
and services as may be appropriate and as are assigned to him by the Board. 
During the term of this Agreement Executive shall, subject to the direction of
the Board of the Company, oversee and direct the operations of the Company, and
shall perform such duties as are customarily performed by the Executive Vice
President and Chief Financial Officer of a company such as the Company or as are
otherwise delegated to him from time to time by the Board.
 
2.4           Performance of Duties. During the term of the Agreement, except as
otherwise approved by the Board or as provided below, the Executive agrees to
devote his full business time, effort, skill and attention to the affairs of the
Company and its subsidiaries, will use his best efforts to promote the interests
of the Company, and will discharge his responsibilities in a diligent and
faithful manner, consistent with sound business practices.  The foregoing shall
not, however, preclude Executive from devoting reasonable time, attention and
energy in connection with the following activities, provided that such
activities do not materially interfere with the performance of his duties and
services hereunder:
 
(a)           serving as a director or a member of a committee of any company or
organization, if serving in such capacity does not involve any conflict with the
business of the Company or any subsidiary and such other company or organization
is not in competition, in any manner whatsoever, with the business of the
Company or any of its subsidiaries;
 
(b)           fulfilling speaking engagements;
 
(c)           engaging in charitable and community activities;
 
(d)           managing his personal business and investments; and

 
 

--------------------------------------------------------------------------------

 
 
(e)           any other activity approved of by the Board.  For purposes of this
Agreement, any activity specifically listed on Schedule A shall be considered as
having been approved by the Board.
 
2.5           Representations and Warranties of the Executive with Respect to
Conflicts, Past Employers and Corporate Opportunities.  The Executive represents
and warrants that:
 
(a)           his employment by the Company will not conflict with any
obligations which he has to any other person, firm or entity; and
 
(b)           he will not, without disclosure to and approval of the Board,
directly or indirectly, assist or have an active interest in (whether as a
principal, stockholder, lender, employee, officer, director, partner, venturer,
consultant or otherwise) in any person, firm, partnership, association,
corporation or business organization, entity or enterprise that competes with or
is engaged in a business which is substantially similar to the business of the
Company; provided, however, that ownership of not more than two percent (2%) of
the outstanding securities of any class of any publicly held corporation shall
not be deemed a violation of this Section 2.5; provided, further, that any
investment specifically listed on Schedule A shall not be deemed a violation of
this Section 2.5.
 
2.6           Activities and Interests with Companies Doing Business with the
Company.  In addition to those activities and interests of Executive disclosed
on Schedule A attached hereto, Executive shall promptly disclose to the Board,
in accordance with the Company’s policies, full information concerning any
interests, direct or indirect, he holds (whether as a principal, stockholder,
lender, executive, director, officer, partner, venturer, consultant or
otherwise) in any business which, as reasonably known to Executive, purchases or
provides services or products to, the Company or any of its subsidiaries,
provided that the Executive need not disclose any such interest resulting from
ownership of not more than two (2%) of the outstanding securities of any class
of any publicly held corporation.
 
2.7           Other Business Opportunities.  Nothing in this Agreement shall be
deemed to preclude the Executive from participating in other business
opportunities if and to the extent that: (a) such business opportunities are not
directly competitive with, similar to the business of the Company, or would
otherwise be deemed to constitute an opportunity appropriate for the Company;
(b) the Executive’s activities with respect to such opportunities do not have a
material adverse effect on the performance of the Executive’s duties hereunder,
and (c) the Executive’s activities with respect to such opportunity have been
fully disclosed in writing to the Board.
 
2.8           Reporting Location.  For purposes of this Agreement, the
Executive’s reporting location shall be Allentown, Pennsylvania, which shall
include the metropolitan or suburban area within a 50-mile radius from the
Company’s current office; provided, however, that it is understood and agreed
that Executive’s responsibilities include frequent travel to the United Kingdom
with respect to the execution of his duties and responsibilities with respect to
the Company’s UK operations.
 

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE THREE
 
COMPENSATION
 
3.           Compensation.
 
3.1           Base Salary.  Executive shall receive an initial annual base
salary of One Hundred and Ninety-Five Thousand US Dollars (US$195,000.00),
payable bi-monthly in arrears (the “Base Salary”) and subject to all applicable
withholding requirements.  The Base Salary shall be reviewed by the Board
annually for adequacy.
 
3.2           Annual Incentive.  Executive will be eligible to receive annual
cash incentives payable for the achievement of performance goals established by
the Compensation Committee; provided, however, that no covenants in any
then-existing debt facility or any then-outstanding debt issuance are or would
be violated by payment of such Annual Incentive, if paid in cash.  An Annual
Incentive payment may be made in cash if such existing covenants have been
specifically and explicitly waived in writing by any then-lender or investor;
provided, however, that no Annual Incentive can be paid if the Company would be
required to pay for such a waiver. Any unpaid Annual Incentive payment will be
accrued or paid in Company common stock.
 
3.3           The actual earned Annual Incentive, if any, payable to Executive
for any performance period will depend upon the extent to which the applicable
performance goal(s) specified by the Compensation Committee are achieved and
will be decreased or increased for under- or over- performance.  Except as
specifically provided herein, Executive’s Annual Incentive will be subject to
the terms and conditions of a formal bonus plan that may be adopted by the
Compensation Committee from time to time; provided, that if there is no formal
bonus plan that has been established by the Company, the Executive’s Annual
Incentives shall be established each year by the Compensation Committee.
 
3.4           Long Term Incentives.
 
(i)           Long-Term Ongoing Performance Equity Incentive.  Executive will be
eligible to receive long-term performance equity incentives at a level and on
conditions as the Compensation Committee shall establish. Any long-term
incentive will be subject to terms and conditions of the Company’s 2007 Stock
Incentive Plan (the “LTIP”), or any successor thereto, or any other equity-based
compensation plan that may be established by the Committee and approved by the
shareholders.  In addition, any long-term incentive will be subject to the
Committee’s standard terms and conditions for the applicable type of award,
including vesting criteria such as continued service or performance objectives.

 
 

--------------------------------------------------------------------------------

 

(ii)           Stock Grant. Executive will be granted two hundred thousand
(200,000) restricted common shares (the “Stock Grant”) as part of his equity
compensation component. The stock will vest ratably over a three-year period.
Twenty percent (20%) will vest on the first anniversary of the Stock Grant,
thirty percent (30%) will vest on the second anniversary of the Stock Grant, and
fifty percent (50%) will vest after the third anniversary of the Stock Grant.
 
3.5          Participation In Benefit Plans.
 
(a)          Retirement Plans.  Executive shall be entitled to participate,
without any waiting or eligibility periods, in all qualified retirement plans
provided to other executive officers and other key employees.
 
(b)          Life Insurance.  The Company will purchase life insurance on the
life of Executive in an amount not less than One Million US Dollars
($1,000,000.00), the benefits of which will be payable one-half to the
Executive’s beneficiary and one-half to the Company.  The Executive’s
“beneficiary” is the person or persons (who may be designated concurrently,
successively or contingently) designated by the Executive in his last effective
writing filed with the Company prior to his death, or if the Executive shall
have failed to make an effective designation, the Executive’s beneficiary is his
spouse, if the Executive is married and his spouse is living at the time of each
payment, and otherwise his surviving children.  The Executive shall assist the
Company in procuring such insurance by submitting to such examinations and by
signing such applications and other instruments as may be reasonable and as may
be required by the insurance carriers to which application is made for any such
insurance.  The Executive represents that, to the best of his knowledge, he is
currently insurable at standard premium rates for life insurance policies.
 
(c)          Employee Benefit Plans and Insurance.  The Executive shall have the
right to participate in employee benefit plans and insurance programs of the
Company that the Company may sponsor from time to time and to receive customary
Company benefits, if those benefits are so offered.  Nothing herein shall
obligate Executive to accept such benefits if and when they are offered.
 
(d)          Vacation.
 
(i)           The Executive shall be entitled to six (6) weeks of vacation, with
pay.  No more than 1.5 times (1.5x) Executive’s authorized annual vacation
allocation may be accrued, at any given time.  In the event that Executive has
reached his maximum authorized vacation allocation, accrual will not re-commence
until Executive uses some of his paid vacation credit and thereby brings the
balance below his maximum.  Accrued paid vacation credit forfeited because of an
excess balance cannot be retroactively reapplied.

 
 

--------------------------------------------------------------------------------

 

(ii)           Pay will only be provided for any unused, accrued paid vacation
credit at the time of Executive’s separation from the business by the Company
due to a reduction in force, by Executive upon retirement, by his resignation
for Good Reason (as defined herein), or upon his death or disability, provided
that Executive has been a regular full-time employee for three calendar months
prior to such event.  Termination of employment for Cause by the Company, or
Executive’s resignation (including any resignation that is without Good Reason),
will result in the forfeiture of any unused paid vacation credit.
 
(e)           Paid Holidays.  The Executive shall be entitled to such paid
holidays as are generally available to all employees.
 
3.6          Relocation and Business-related Expenses.  In the event that
Executive is required to move from his primary residence and consents to such
move, then Executive shall be provided with relocation assistance as provided
below:
 
(a)           Housing and Temporary Lodging.  The Company will pay the costs,
for the Executive and his family, of house-hunting trips and the cost of
transporting the Executive, his spouse, furniture, household effects, and
vehicles, to the area in which the Company will be headquartered.  In addition,
the Company will pay the cost of the Executive’s travel, temporary living
expenses, including housing, whether hotel or apartment, and meals, during the
period prior to the Executive’s move to the city in which the Company will be
headquartered.
 
(b)           Reimbursement.  Executive shall be entitled to reimbursement
within a reasonable time for all properly documented and approved expenses for
travel.  The Company shall reimburse business expenses of Executive directly
related to Company business, including, but not limited to, airfare, lodging,
meals, travel expenses, medical expenses while traveling not covered by
insurance, business entertainment, expenses associated with entertaining
business persons, local expenses to governments or governmental officials,
tariffs, applicable taxes outside of the United States or United Kingdom,
special expenses associated with travel to certain countries, supplemental life
insurance or supplemental insurance of any kind or special insurance rates or
charges for travel outside the Executive’s country of residence (unless such
insurance is being provided by the Company), rental cars and insurance for
rental cars, and any other expenses of travel that are reasonable in nature or
that have been otherwise pre-approved.  Executive shall be governed by the
travel and entertainment policy in effect at the Company.
 
(c)           Transportation Allowance.  The Executive shall be entitled to a
transportation allowance of Seven Hundred and Fifty US Dollars (US$750.00) per
month.
 
3.7          Severance Benefit.  In the event that Executive’s employment is
terminated, other than for Cause, Executive shall receive severance pursuant to
Section 4.6(b)(i) herein.

 
 

--------------------------------------------------------------------------------

 
 
3.8          Payroll Procedures and Policies.  All payments required to be made
by the Company to the Executive pursuant to this Article Three shall be paid on
a regular basis in accordance with the Company’s normal payroll procedures and
policies.

 
ARTICLE FOUR
 
TERMINATION OF EMPLOYMENT
 
4.1          Events of Termination. Executive’s employment, the Employment
Period, the Base Salary, and any and all other rights of Executive under this
Agreement or otherwise as an employee of the Company will terminate (except as
otherwise provided in this Section 4):


(a) upon the death of the Executive;


(b) upon termination of employment due to the Disability of the Executive;


(c) upon termination by the Company for Cause;


(d) upon resignation of employment by the Executive without Good Reason;


(e) upon termination by the Company without Cause;


(f) upon the resignation of employment by Executive for Good Reason.


Upon termination of Executive’s employment, as provided above or otherwise,
Executive’s rights respecting benefits, stock options, restricted stock, and
other equity awards will be determined under the applicable plan or program
providing the same.
 
4.2          Definition and Determination of Disability. If the Company
determines in good faith that the Disability (as defined below) of the Executive
has occurred during the Employment Term, the Company may give the Executive
notice of its intention to terminate the Executive’s employment. In such event,
the Executive’s employment hereunder shall terminate effective on the 30th day
after receipt of such notice by the Executive (the “Disability Effective Date”);
provided, that, within the 30-day period after such receipt, the Executive shall
not have returned to full-time performance of the Executive’s duties. For
purposes of this Agreement, “Disability” shall mean the absence of the Executive
from the Executive’s duties hereunder on a full-time basis for an aggregate of
180 days within any given period of 270 consecutive days (in addition to any
statutorily required leave of absence and any leave of absence approved by the
Company) as a result of incapacity of the Executive, despite any reasonable
accommodation required by law, due to bodily injury or disease or any other
mental or physical illness, which will, in the opinion of a physician selected
by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative, be permanent and continuous during the
remainder of the Executive’s life.

 
 

--------------------------------------------------------------------------------

 
 
4.3           Definition of “Cause,” “Without Cause,” and “Good Reason.”
 
(a)           Termination for Cause.
 
The Executive’s employment hereunder may be terminated for Cause.  For purposes
of this Agreement, “Cause” shall mean:
 
(i)           the willful and continued failure of the Executive to perform
substantially the Executive’s duties hereunder (other than any such failure
resulting from bodily injury or disease or any other incapacity due to mental or
physical illness) after a written demand for substantial performance is
delivered to the Executive by the Board or the Chairman of the Company, which
specifically identifies the manner in which the Board or the Chairman of the
Company believes the Executive has not substantially performed the Executive’s
duties; or
 
(ii)           the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliated companies, monetarily or otherwise.
 
For purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, upon the instructions of the Chairman or another Board Member of Company,
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company and its affiliated companies. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Board then in office, excluding the Executive, at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.
 
(iii)           Executive’s material violation of any Company policy or code of
ethics or conduct that may be in force from time to time;
 
(iv)           the appropriation (or attempted appropriation) of a material
business opportunity of the Company without first presenting it to the Company
in writing and giving it a reasonable opportunity to accept or reject such
opportunity, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Company;

 
 

--------------------------------------------------------------------------------

 
 
(v)           the Executive’s conviction of, or plea of nolo contendere to, any
felony of theft, fraud, embezzlement or violent crime, or the entering of a
guilty plea or a plea of non contendere for any other crime for which
imprisonment is a punishment.
 
(vi)           the misappropriation (or attempted misappropriation) of any of
the Company’s funds or property.
 
(b)          Termination without Cause.
 
The determination of whether the Executive’s employment is terminable for Cause
shall be made solely by the Company’s Board of Directors, which shall act in
good faith in making such determination.  All terminations by the Company that
are not for Cause, or on the occasion of the Executive’s death or disability
shall be considered Without Cause.
 
(c)          Termination for Good Reason.
 
The Executive’s employment hereunder may be terminated for Good Reason.  For all
purposes under this Agreement, “Good Reason” shall mean the occurrence of one or
more of the following events arising without the express written consent of the
Executive, but only if the Executive notifies the Company in writing of the
event within sixty (60) days following the occurrence of the event, the event
remains uncured after the expiration of thirty (30) days from receipt of such
notice, and the Executive resigns effective no later than thirty (30) days
following the Company’s failure to cure the event:
 
(i)            a material diminution in the Executive’s Base Salary;
 
(ii)           a material diminution in the Executive’s authority, duties, or
responsibilities (including status, offices, titles and reporting requirements),
duties, functions, responsibilities or authority as contemplated by Section 2.3
of this Agreement, or any other action by the Company that results in a
diminution in such position, duties, functions, responsibilities or authority,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive as provided for herein;
 
(iii)          a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to any corporate officer or
employee instead of reporting directly to the Chief Executive Officer or the
Board of Directors of the Company;
 
(iv)          a material diminution in the budget over which the Executive
retains authority;

 
 

--------------------------------------------------------------------------------

 
 
(v)           the Company or a subsidiary thereof requiring the Executive to be
permanently based anywhere other than within fifty (50) miles from the location
other than as provided in Section 2.8 of this Agreement;
 
(vi)          any other action that constitutes a material breach by the Company
of the Agreement;
 
(vii)         the Executive’s ceasing to be the highest ranking financial
officer of the Company; or
 
(viii)        Any failure by the Company to comply with and satisfy Section 7.1
of this Agreement.
 
A resignation of employment by Executive for any other reason or under any other
circumstances will be a resignation “Without Good Reason.”


4.4           Notice of Termination. Any termination of the Executive’s
employment hereunder by the Company or by the Executive (other than a
termination pursuant to Section 4.1(a)) shall be communicated by a Notice of
Termination (as defined below) to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which (a) indicates the
specific termination provision in this Agreement relied upon, (b) in the case of
a termination for Disability, Cause or Good Reason, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (c) specifies
the Date of Termination (as defined in Section 4.5 below); provided, however,
that notwithstanding any provision in this Agreement to the contrary, a Notice
of Termination given in connection with a termination for Good Reason shall be
given by the Executive within a reasonable period of time, not to exceed
60 days, following the occurrence of the event giving rise to such right of
termination. The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Disability, Cause, or Good Reason shall not waive any right of the Company or
the Executive hereunder or preclude the Company or the Executive from asserting
such fact or circumstance in enforcing the Company’s or the Executive’s rights
hereunder.
 
4.5           Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of termination of the Executive’s
employment hereunder, which date shall be (a) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death, (b) if
the Executive’s employment is terminated because of the Executive’s Disability,
the Disability Effective Date, (c) if the Executive’s employment is terminated
by the Company (or applicable affiliated company) for Cause or by the Executive
for Good Reason, the date on which the Notice of Termination is given, and
(d) if the Executive’s employment is terminated for any other reason, the date
specified in the Notice of Termination, which date shall in no event be earlier
than the date such notice is given; provided, however, that if within 30 days
after any Notice of Termination is given, the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties or by a
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected).

 
 

--------------------------------------------------------------------------------

 
 
4.6           Obligations of the Company upon Termination.


(a)           General.  Should Executive’s employment with the Company be
terminated by the Company Without Cause or should Executive resign his
employment with the Company for Good Reason, then, subject to Executive
executing, and failing to revoke during any applicable revocation period, the
Severance Agreement and General Release attached as Exhibit A to this Agreement
within time period provided immediately herein, after Executive’s termination of
employment, the Company will provide to Executive the following:
 
(b)           Good Reason; Other Than for Cause, Death or Disability. If, during
the Employment Term, the Company (or applicable affiliated company) shall
terminate the Executive’s employment hereunder other than for Cause or
Disability or the Executive shall terminate the Executive’s employment for Good
Reason:
 
(i)           the Company shall pay to the Executive (either in a lump sum or on
in equal monthly installments over a twelve (12) month period after the Date of
Termination, at the Company’s option) an amount equal to 12 months salary at the
level of the Executive’s Base Salary then in effect, (such 12 months amount is
hereinafter referred to as the “Severance Amount”);


(ii)          all stock appreciation rights and restricted stock shall
immediately vest;


(iii)         all vested stock options and stock appreciation rights shall be
payable in Common Stock;


(iv)         all performance share units that would vest in the course of any
fiscal year shall vest on a pro rata basis; and


(v)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
annual bonus plan, program, policy, practice or arrangement or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits hereinafter referred to as the “Other Benefits”).
 
(c)           Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Term, this Agreement shall terminate
without further compensation obligations to the Executive’s legal
representatives under this Agreement, other than for (i) payment of Accrued
Obligations (which shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 90 days of the Date of Termination) and
the timely payment or settlement of any other amount pursuant the Other Benefits
and (ii) treatment of all other compensation under existing plans as provided by
the terms and rules of those plans.

 
 

--------------------------------------------------------------------------------

 
 
(d)           Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Term, this Agreement shall
terminate without further compensation obligations to the Executive, other than
for (i) payment of Accrued Obligations (which shall be paid to the Executive in
a lump sum in cash within 90 days of the Date of Termination) and the timely
payment or settlement of any other amount pursuant to the Other Benefits and
(ii) treatment of all other compensation under existing plans as provided by the
terms and rules of those plans.
 
(e)           Cause; Other than for Good Reason. If the Executive’s employment
is terminated for Cause during the Employment Term, this Agreement shall
terminate without further compensation obligations to the Executive other than
the obligation to pay to the Executive Base Salary through the Date of
Termination plus the amount of any compensation previously deferred by the
Executive, in each case to the extent theretofore unpaid. If the Executive
voluntarily terminates the Executive’s employment during the Employment Term,
and such termination is Without Good Reason, this Agreement shall terminate
without further compensation obligations to the Executive, other than for the
that portion Executive’s Base Salary that was not previously paid to the
Executive from the last payment date through the effective date of the
Executive’s voluntary termination and the timely payment or provision of the
Other Benefits, as provided in any applicable plan, and the Executive shall have
no further obligations nor liability to the Company. In such case, any amounts
owed to the Executive shall be paid to the Executive in a lump sum in cash
within 90 days of the Date of Termination subject to applicable laws and
regulations.
 
4.7           Change of Control.


(a)           If, within 12 months after a Change of Control, Executive’s
position is terminated by the Company without Cause or Executive resigns his
employment for Good Reason, then, subject to Executive executing, and failing to
revoke during any applicable revocation period, the Severance Agreement and
General Release attached as Exhibit A to this Agreement within forty-five
(45) days after Executive’s termination of employment, the Executive shall be
entitled to such benefits as if he were terminated Without Cause or For Good
Reason.
 
(b)           Subject to Section 4.8 or any other agreement between the Company
and the Executive that may be entered between them from time to time, such lump
sum payments under this Section 4.7 will be made no later than sixty (60) days
following the Executive’s Separation from Service on or after the date the
Executive’s employment is terminated.  Upon Executive’s execution and delivery
of Exhibit A, a Company representative will execute and deliver to Executive
Exhibit A, assuming the requirements of this Agreement have been met. Severance
payments do not result in extending employment beyond the termination date.

 
 

--------------------------------------------------------------------------------

 
 
4.8           Code Section 409A.


(a)           General.  Notwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed at the time of his Separation from Service
from the Company to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code and if any amounts otherwise payable
pursuant to this Agreement within the first six (6) months following the
Executive’s Separation from Service would be subject to the excise tax imposed
by Section 409A of the Code, then payment of such portion of the benefits
subject to the excise tax shall be suspended and shall be paid in a lump sum to
the Executive on the first business day following the expiration of six
(6) months from the date of the Executive’s Separation from Service.


(b)           409A Compliance.  It is intended that any amounts payable under
this Agreement and the Company’s and Executive’s exercise of authority or
discretion hereunder shall comply with Internal Revenue Code Section 409A
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject Executive to the payment of any interest or
additional tax imposed under Internal Revenue Code Section 409A.  To the extent
any amount payable to Executive from Company, per this Agreement or otherwise,
would trigger the additional tax imposed by Internal Revenue Code Section 409A,
the parties agree to adopt any necessary amendments to this Agreement in order
to avoid such additional tax.
 
ARTICLE FIVE
 
INDEMNIFICATION
 
5.           Indemnification.  The Executive shall be indemnified and held
harmless pursuant to the terms and conditions set forth in the Indemnity
Agreement substantially in the form attached as Exhibit B hereto.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE SIX

 
CONFIDENTIALITY
 
6.           Confidentially; Non-Competition; and Non-Solicitation.
 
6.1           Confidentiality.  In consideration of employment by the Company
and Executive’s receipt of the salary and other benefits associated with
Executive’s employment, and in acknowledgment that (a) the Company is engaged in
the automotive software business, (b) maintains secret and confidential
information, (c) during the course of Executive’s employment by the Company such
secret or confidential information may become known to Executive, and (d) full
protection of the Company’s business makes it essential that no employee
appropriate for his or her own use, or disclose such secret or confidential
information, Executive agrees that during the time of Executive’s employment and
for a period of two (2) years following the termination of Executive’s
employment with the Company, Executive agrees to hold in strict confidence and
shall not, directly or indirectly, disclose or reveal to any person, or use for
his own personal benefit or for the benefit of anyone else, any trade secrets,
confidential dealings, or other confidential or proprietary information of any
kind, nature, or description (whether or not acquired, learned, obtained, or
developed by Executive alone or in conjunction with others) belonging to or
concerning the Company or any of its subsidiaries, except (i) with the prior
written consent of the Company duly authorized by its Board, (ii) in the course
of the proper performance of Executive’s duties hereunder, (iii) for information
(x) that becomes generally available to the public other than as a result of
unauthorized disclosure by Executive or his affiliates or (y) that becomes
available to Executive on a non-confidential basis from a source other than the
Company or its subsidiaries who is not bound by a duty of confidentiality, or
other contractual, legal, or fiduciary obligation, to the Company, or (iv) as
required by applicable law or legal process.
 
6.2           Non-Competition.  During Executive’s employment with the Company
and for so long as Executive receives any Severance Benefit or is receiving any
Severance Amount provided under this agreement in respect of the termination of
his employment, Executive shall not be engaged as an officer or executive of, or
in any way be associated in a management or ownership capacity with any
corporation, company, partnership or other enterprise or venture which conducts
a business which is in direct competition with the business of the Company;
provided, however, that Executive may own not more than two percent (2%) of the
outstanding securities, or equivalent equity interests, of any class of any
corporation, company, partnership, or either enterprise that is in direct
competition with the business of the Company, which securities are listed on a
national securities exchange or traded in the over-the-counter market.  For
purposes of this Agreement, a lump sum payment equivalent made to Executive
shall be judged in relation to his most recent annual base salary to determine
whether Executive is continuing to receive a Severance Benefit or Severance
Amount and shall be measured from the date such payment is received.  It is
expressly agreed that the remedy at law for breach of this covenant is
inadequate and that injunctive relief shall be available to prevent the breach
thereof.
 
6.3           Non-Solicitation.  Executive also agrees that he will not,
directly or indirectly, during the term of his employment or within one (1) year
after termination of his employment for any reason, in any manner, encourage,
persuade, or induce any other employee of the Company to terminate his
employment, or any person or entity engaged by the Company to represent it to
terminate that relationship without the express written approval of the Company;
provided, however, that in the event an employee with whom the Executive had a
preexisting relationship prior to his employment with the Company individually
elects to resign as a consequence of the Executive’s having left the Company’s
employ, this non-solicitation provision in this Section 6.3 shall not prohibit
their subsequent association.  It is expressly agreed that the remedy at law for
breach of this covenant is inadequate and that injunctive relief shall be
available to prevent the breach thereof.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE SEVEN
 
MISCELLANEOUS
 
7.           Miscellaneous.
 
7.1           Benefit.  This Agreement shall inure to the benefit of and be
binding upon each of the Parties, and their respective successors.  This
Agreement shall not be assignable by any Party without the prior written consent
of the other Party.  The Company shall require any successor, whether direct or
indirect, to all or substantially all the business and/or assets of the Company
expressly to assume and agree to perform, by instrument in a form reasonably
satisfactory to Executive, this Agreement and any other agreements between
Executive and the Company or any of its subsidiaries, in the same manner and to
the same extent as the Company.
 
7.2           Covenants of Article VI Are Essential Independent Covenants.  The
covenants by Executive in Article VI are essential elements of this Agreement,
and without Executive’s agreement to comply with such covenants, the Company
would not have entered into this Agreement or employed Executive.  The Company
and the Executive have independently consulted with their respective counsel and
have been advised in all respects concerning the reasonableness and propriety of
such covenants, with specific regard to the nature of the business conducted by
the Company.
 
If Executive’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of Executive in Article VI.


7.3           Governing Law.  This Agreement shall be governed by, and construed
in accordance with the laws of the State of Delaware without resort to any
principle of conflict of laws that would require application of the laws of any
other jurisdiction; provided, further, that Delaware law shall govern with
respect to the Executive’s rights under a Change of Control.
 
7.4           Counterparts.  This Agreement may be executed in counterparts and
via facsimile, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same Agreement.  Each such
counterpart shall become effective when one counterpart has been signed by each
Party thereto.
 
7.5           Headings.  The headings of the various articles and sections of
this Agreement are for convenience of reference only and shall not be deemed a
part of this Agreement or considered in construing the provisions thereof.
 
7.6           Severability.  Any term or provision of this Agreement that shall
be prohibited or declared invalid or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such prohibition or
declaration, without invalidating the remaining terms and provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction, and if any term or provision of this Agreement is held by any
court of competent jurisdiction to be void, voidable, invalid or unenforceable
in any given circumstance or situation, then all other terms and provisions
hereof, being severable, shall remain in full force and effect in such
circumstance or situation, and such term or provision shall remain valid and in
effect in any other circumstances or situation.

 
 

--------------------------------------------------------------------------------

 
 
7.7           Construction.  Use of the masculine pronoun herein shall be deemed
to refer to the feminine and neuter genders and the use of singular references
shall be deemed to include the plural and vice versa, as appropriate.  No
inference in favor of or against any Party shall be drawn from the fact that
such Party or such Party’s counsel has drafted any portion of this Agreement.
 
7.8           Equitable Remedies.  The Parties hereto agree that, in the event
of a breach of this Agreement by either Party, the other Party, if not then in
breach of this Agreement, may be without an adequate remedy at law owing to the
unique nature of the contemplated relationship.  In recognition thereof, in
addition to (and not in lieu of) any remedies at law that may be available to
the non-breaching Party, the non-breaching Party shall be entitled to obtain
equitable relief, including the remedies of specific performance and injunction,
in the event of a breach of this Agreement, by the Party in breach, and no
attempt on the part of the non-breaching Party to obtain such equitable relief
shall be deemed to constitute an election of remedies by the non-breaching Party
that would preclude the non-breaching Party from obtaining any remedies at law
to which it would otherwise be entitled.
 
7.9           No Waiver.  No failure, delay or omission of or by any Party in
exercising any right, power or remedy upon any breach or default of any other
Party, or otherwise, shall impair any such rights, powers or remedies of the
Party not in breach or default, nor shall it be construed to be a waiver of any
such right, power or remedy, or an acquiescence in any similar breach or
default; nor shall any waiver of any single breach or default be deemed a waiver
of any other breach or default theretofore or thereafter occurring.  Any waiver,
permit, consent or approval of any kind or character on the part of any Party of
any provisions of this Agreement must be in writing and be executed by the
Parties and shall be effective only to the extent specifically set forth in such
writing.
 
7.10         Remedies Cumulative.  All remedies provided in this Agreement, by
law or otherwise, shall be cumulative and not alternative.
 
7.11         Amendment.  This Agreement may be amended only by a writing signed
by all of the Parties hereto.
 
7.12         Entire Contract.  This Agreement and the documents and instruments
referred to herein constitute the entire contract between the parties to this
Agreement and supersede all other understandings, written or oral, with respect
to the subject matter of this Agreement.
 
7.13         Survival.  This Agreement shall constitute a binding obligation of
the Company and any successor thereto.  Notwithstanding any other provision in
this Agreement, the obligations under Articles 5 and 6 shall survive termination
of this Agreement.
 
7.14         Savings Clause.  Notwithstanding any other provision of this
Agreement, if the indemnification provisions in Exhibit B hereto or any portion
thereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Executive as to
Expenses, judgments, fines, penalties and amounts paid in settlement with
respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.

 
 

--------------------------------------------------------------------------------

 
 
7.15         Modifications and Waivers.  Notwithstanding any other provision of
this Agreement, the indemnification provisions in Exhibit B hereto and the
Change of Control provisions in Article Seven herein, may be amended from time
to time to reflect changes in Delaware law or for other reasons.
 
7.16         Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or (ii) if mailed by certified or registered mail with postage
prepaid, on the third day after the date on which it is so mailed:
 
(a)          if to Executive:
 
Charles Trapp
1158 Staffler Road,
Bridgewater,
NJ, 08807, USA

 
(b)          if to the Company:
 
MAM Software Group, Inc.
c/o Gersten Savage LLP
New York, NY 10022
Attn: Chairman, Compensation Committee


or to such other address as may have been furnished to Executive by the Company
or to the Company by Executive, as the case may be.
 
7.17         No Limitation.  Notwithstanding any other provision of this
Agreement, for avoidance of doubt, the parties confirm that the foregoing does
not apply to or limit Executive’s rights under Delaware law or the Company’s
Corporate Documents.


[Signatures Follow On Next Page]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have set their hands and seals hereunto on the
date first above written.



MAM SOFTWARE GROUP, INC.
EXECUTIVE
   
By:
By:
Name:  Dwight Mamanteo
Name: Charles Trapp
Title:    Chairman, Compensation Committee
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A


Outside Activities/Investments
Charles Trapp


Company or
Project Name
 
Nature of
Business
 
Date Hired or
Commenced
Involvement
 
Position
 
Compensation
 
Annual Time
Commitment, (time away
from office)
                                                                               
       

 
Dated:  July 1, 2010


Initials:                  Executive:  _____                   Company:  ______

 
 

--------------------------------------------------------------------------------

 


Exhibit A



SEVERANCE AGREEMENT AND GENERAL RELEASE


This Severance Agreement and General Release (“Agreement”) is entered into by
and between Charles Trapp (“Executive”) and MAM Software Group, Inc.
(hereinafter the “Company”) (Executive and the Company are each a “party” to
this Agreement and, when collectively referenced herein, Executive and the
Company shall be referred to as the “Parties”), and is made and entered into
with reference to the following facts:


RECITALS


WHEREAS, Executive was hired by the Company in 2007 and has held the position of
the Company’s Chief Financial Officer since [_____], 2007, and


WHEREAS, Executive’s employment with the Company has been terminated effective
      (the “Termination Date”); and


WHEREAS, the Company and Executive desire to resolve, fully and finally, any and
all claims or disputes that exist or may exist between them through the date of
this Agreement.


AGREEMENT


NOW THEREFORE, in consideration of the covenants and premises contained herein,
the Parties hereto agree as follows:


1.            Agreement by the Company. Prior to the execution of this
Agreement, Company will pay Executive all Base Salary and for the value of all
unused vacation earned through the date of termination. Company will also pay
Executive for any Target Bonus awarded by the Board of Directors but not yet
paid. In exchange for Executive’s agreement to the releases and other terms and
conditions of this Agreement, the Company agrees to provide Executive, after the
Effective Date (as defined below) of this Agreement, a total gross lump sum
payment of $     , which is equal to (a) 1 year of his Base Salary based upon
his current Base Salary of $     ; (b) plus $     , which is equal [_______].
[Insert other benefits if applicable.]


2.            Agreement by the Executive. By signing this Agreement and
accepting the payment set forth in Section 1 above, Executive agrees to be bound
by the terms of this entire Agreement. Executive further agrees to be bound by
the surviving terms of the agreements he entered into as an employee of the
Company.



 
 

--------------------------------------------------------------------------------

 

3.            Release of Claims. In exchange for the consideration provided in
Section 1 above, Executive hereby expressly waives, releases, acquits and
forever discharges the Company and its parents, successors, assigns, divisions,
subsidiaries, affiliates, partners, officers, directors, executives, investors,
shareholders, managers, supervisors, employees, agents, attorneys and
representatives (hereinafter the “Released Parties” or “Releasees”), from any
and all claims, demands, and causes of action which Executive has or claims to
have, whether known or unknown, of whatever nature, which exist or may exist as
of the date of Executive’s execution of this Agreement. As used in this
paragraph, “claims,” “demands,” and “causes of action” include, but are not
limited to, contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, retaliation claims, personal injury
claims, constructive discharge claims, emotional distress claims, public policy
claims, wage claims, claims for debts, accounts, attorneys’ fees, compensatory
damages, punitive damages, and/or liquidated damages, claims for the Company’s
stock or options to purchase the Company’s stock, claims for vesting or
accelerated vesting of options to purchase the Company’s Common Stock, claims
for defamation, and any and all claims arising under the Americans with
Disabilities Act, the Family and Medical Leave Act, or any other federal or
state statute governing employment, including but not limited to Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., and any other federal, state or local statute governing
any aspect of the employer/employee relationship.


4.            Release of Claims for Age Discrimination. Without in any way
limiting the generality or scope of Section 3 of this Agreement, Executive
hereby understands and agrees to release any and all claims, rights or benefits
Executive has or may have for age discrimination arising out of or under the Age
Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621, et seq., as
the ADEA may have been or may be amended, or any equivalent or comparable
provision of state or local law, without limitation.


5.            Release of Unknown Claims. Executive understands and agrees, in
compliance with any statute or ordinance which requires a specific release of
unknown claims or benefits, that this Agreement includes a release of unknown
claims, and Executive hereby expressly waives and relinquishes any and all
claims, rights or benefits that Executive may have which are unknown to
Executive at the time of the execution of this Agreement.


6.           Indemnification Agreement. Executive’s and Company’s rights and
responsibilities under the Indemnification Agreement dated [______] between
Executive and Company will continue in effect and will not be affected by this
Agreement.


7.            Sufficiency of Consideration. Executive acknowledges and agrees
that absent this Agreement, Executive has no legal entitlement to the
consideration provided in this Agreement and that the consideration represents
good and sufficient value for the releases and other agreements of Executive set
forth in this Agreement.


8.            Non-Admission of Liability. Executive understands that the Company
denies that it has engaged in any wrongdoing whatsoever in connection with its
dealings with Executive and that nothing in this Agreement shall constitute or
be treated as an admission of any wrongdoing or liability on the part of the
Company and/or the Released Parties.

 
 

--------------------------------------------------------------------------------

 


9.            Consultation with an Attorney. Executive is advised to consult
with an attorney of his choosing prior to entering into this Agreement.


10.          Acceptance of Agreement. Executive has up to twenty-one (21) days
after the Termination Date to consider this Agreement and Executive may revoke
this Agreement at any time during the first seven (7) days following Executive’s
execution of this Agreement by delivering written notice of revocation to the
Secretary of the Company’s Board of Directors, no later than five (5:00) p.m. on
the seventh (7th) day after execution. Executive received this Agreement on
     , 2010. The settlement offer contained in this Agreement will automatically
expire if this Agreement, fully executed by Executive, is not received by the
Secretary of the Company’s Board of Directors, on or before      , 201_.


11.          Effective Date of Agreement. This Agreement will become effective,
irrevocable and fully enforceable upon the expiration of seven (7) days
following the date of Executive’s execution of this Agreement (the “Effective
Date”), provided that Executive has executed and submitted to the Company the
executed original of this Agreement in a timely manner as set forth in
Section 10 and Executive has not exercised Executive’s right to revoke this
Agreement as set forth in Section 10.


12.          No Filing of Claims. Executive represents and warrants that
Executive does not presently have on file, and further represents and warrants
that Executive will not hereafter file, any claims, charges, grievances or
complaints against the Company and/or the Released Parties in or with any
administrative, state, federal or governmental entity, agency, board or court,
or before any other tribunal or panel or arbitrators, public or private, based
upon any actions or omissions by the Company and/or the Released Parties
occurring prior to the date of Executive’s execution of this Agreement.


13.          Ownership of Claims. Executive represents and warrants that
Executive is the sole and lawful owner of all rights, title and interest in and
to all released matters, claims and demands arising out of or in any way related
to Executive’s employment with the Company and/or the resignation thereof.


14.          Successors and Assigns. Executive understands and agrees that this
Agreement and all of its terms shall be binding upon Executive’s
representatives, heirs, executors, administrators, successors, and assigns.


15.          Tax Liability. Executive acknowledges and agrees that he has
obtained no advice from Releasees (defined above) and that neither Releasees,
nor their attorneys, have made any representation regarding the tax
consequences, if any, of Executive’s receipt of the settlement amounts and other
consideration provided for in this Agreement. Executive further acknowledges and
agrees that he is personally responsible for the payment of all federal, state
and local taxes that are due, or may be due, for any payments and other
consideration received by Executive under this Agreement. Executive agrees to
indemnify the Company and hold the Company harmless for any and all taxes,
penalties and/or other assessments that the Company is, or may become, obligated
to pay on account of any payments and other consideration made to Executive
under this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
16.          Attorneys’ Fees. Executive understands and agrees that in any
dispute between Executive and the Company regarding the terms of this Agreement
and/or any alleged breach thereof, that the prevailing party will be entitled to
recover its costs and reasonable attorneys’ fees arising out of such dispute.


17.          Confidentiality. Executive understands and agrees that the terms
and existence of this Agreement and any other terms or information relating to
the resignation of Executive’s employment with the Company are strictly
confidential and may not be disclosed to any other person or entity, with the
exception of Executive’s immediate family members and legal and financial
advisors.


18.          Continuing Obligations. Executive and Company understand and agree
that certain obligations set forth in the Executive Employment Agreement between
the Parties of July 1, 2010, as it may have been amended from time to time, a
copy of which is attached hereto (at the time of execution) as Exhibit A and
incorporated herein by this reference, continue beyond termination of his
employment with the Company. Those obligations include those set forth in
Sections [______] of that Agreement. Executive further understands and agrees
that a breach of any continuing obligation contained in the Company’s Executive
Employment Agreement shall also constitute a breach of this Agreement.


19.          Non-Disparagement. Executive agrees that he will not disparage or
in any way criticize the Company and/or its officers, managers, supervisors,
employees, investors, products, services, or technology at any time in the
future. Nothing contained in this Section is intended to prevent Executive from
testifying truthfully in any legal proceeding.


20.          Headings. The headings in each section herein are for convenience
of reference only and shall be of no legal effect in the interpretation of the
terms hereof.


21.          Integration. This Agreement, and the surviving provisions of the
accompanying Exhibit A, constitute an integrated; written contract, expressing
the entire agreement between the Parties with respect to the subject matter
hereof. In this regard, Executive represents and warrants that he is not relying
on any promises or representations which do not appear written herein. Executive
further understands and agrees that this Agreement can be amended or modified
only by a written agreement, signed by all of the Parties hereto.


22.          Delaware Law Applies. This Agreement shall, in all respects, be
interpreted, enforced and governed under the laws of the State of Delaware
applicable to contracts executed and performed in Delaware without giving effect
to conflicts of law principles.

 
 

--------------------------------------------------------------------------------

 


23.          Severability. Executive agrees that if any provision, or portion
thereof, of this Agreement is held to be invalid or unenforceable or to be
contrary to public policy or any law, for any reason, the remainder of the
Agreement shall not be affected thereby.


24.          Execution by Counterparts/Facsimile. This Agreement may be executed
in separate counterparts and by facsimile, and each such counterpart shall be
deemed an original with the same effect as if all parties signed the same
document.
  
EXECUTIVE UNDERSTANDS AND AGREES THAT EXECUTIVE MAY BE WAIVING SIGNIFICANT LEGAL
RIGHTS BY SIGNING THIS AGREEMENT, AND REPRESENTS THAT EXECUTIVE HAS ENTERED INTO
THIS AGREEMENT VOLUNTARILY, AFTER HAVING THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF EXECUTIVE’S OWN CHOOSING, WITH A FULL UNDERSTANDING OF AND IN
AGREEMENT WITH ALL OF ITS TERMS.


IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
provided below.

 
 

--------------------------------------------------------------------------------

 


Exhibit B


Indemnification Agreement

 
 

--------------------------------------------------------------------------------

 